The appellee having substantially complied with the rule as announced in Compton v. Jennings Lumber Co. (Tex. Civ. App.) 266 S.W. 569, in the matter of amending the statement of facts by adding thereto, or incorporating therein, the policy of insurance which was sued upon and introduced in evidence in the trial court, and the statement of facts, as thus amended, being accompanied by a certificate of the trial judge showing that the insurance policy was introduced in evidence, without objection and thereby making same a part of the record of facts before the trial court, the motion to amend, or supplement, the statement of facts is granted, and same is ordered filed as a part of the record.
SPEER, J., not sitting.